NOONAN, Circuit Judge,
joined by FLETCHER, Circuit Judge, dissenting:
To begin with, the petitioner identified herself at the immigration hearing as Saideh Hassib-Tehrani. Despite the fact that the INS and this court have continued to identify her as “Fisher,” that appellation seems cruelly ironic when the majority denies that she was ever validly married to Fisher. It is always appropriate to refer to people by the names they give themselves. Consequently, in this dissent Saideh Hassib-Tehrani will be identified by the name she calls herself.
On October 5, 1994 a panel of this court unanimously remanded to the Board of Immigration Appeals (the Board) for further consideration of two claims: one, that Saideh Hassib-Tehrani feared persecution on account of her religious beliefs, and two, that she feared persecution on account of imputed political opinion. 37 F.3d 1371, 1383 and 1384. The panel did not decide that she was entitled to asylum on these grounds. It only decided that the Board had failed to analyze the evidence that supported asylum on these grounds. Today the majority opinion denies her petition on the ground that substantial evidence supports the Board’s decision. However, the Board determined only that the petitioner’s encounters with the regime did not amount to persecution without considering whether she had established a well-founded fear of persecution were she returned to Iran. I agree with the original panel that the case should be remanded to the Board for further consideration. The majority opinion now leaves open the possibility that she could move to reopen the proceedings before the Board pursuant to 8 C.F.R. §§ 3.2, 208.19 (1995). For a reason now to be stated, it is evident that reopening of the deportation proceedings should be acceptable to the government and granted by the Board. The principal division in this court is as to whether we should remand requiring reconsideration or whether the reopening should be left to the discretion of the government and the Board.
The Sea-Change In Government Policy. A compelling reason that either remand or reopening should occur is that this case occurs in a kind of time warp in which governmental policies, now abandoned by the government, operate to decide the case. The decision of the Immigration Judge was given in 1987. The decision of the Board was given in 1990. The decision of the panel was given in 1994. On May 26,1995 a new approach to the basic problems present in this case was announced by the INS Field Operations Office of International Affairs in the Department of Justice. Addressed to “All INS Asylum Office/rs” and entitled “Considerations for Asylum Officers Adjudicating Asylum Claims From Women,” reprinted at 72 Interpreter Releases 781 (June 5, 1995) (hereinafter “Considerations”), the policy is set out in a public document and given a large and appropriate amount of attention in the media. See, e.g. Michael Sniffen, U.S. Stresses That Sexual Persecution Can be Basis for Asylum, The Associated Press, May 26, 1995, AM Cycle; Ashley Dunn, U.S. to Accept Asylum Pleas for Sex Abuse, N.Y. Times, May 27, 1995, at 1. The Considerations are put forward as “required reading for all interviewing and supervising Asylum Officers”. Considerations at 18 (emphasis in original). Training in these,guidelines is required in order to enhance the ability of Asylum Officers “to make informed, consistent and fair decisions.” Id. at 19. Supervisors of Asylum Officers are to be held accountable “for assuring that Asylum Officers fully implement this guidance.” Id.
Under the heading “Background and International Guidance” the Asylum Officers are told: “The evaluation of gender-based claims must be viewed within the framework provided by existing international human rights instruments and the interpretation of these instruments by international organizations.” Id. at 2 (emphasis supplied). Among the international documents then cited are the 1979 Convention on the Elimination of All Forms of Discrimination Against Women and the 1993 Declaration on the Elimination of Violence Against Women, adopted by the General Assembly of the United Nations. According to the guidelines, the Declaration recognizes violence against women “as both a per se violation of human rights and as an impediment to the enjoyment by women of other human rights.” Id. at 2. A third *968document cited by the Considerations was adopted by the Executive Committee of the United Nations High Commissioner for Refugees in 1985 and, as summarized by the Considerations For Asylum Officers, declares that states were free to adopt the interpretation “that women asylum-seekers who face harsh or inhuman treatment due to their having transgressed the social mores of the society in which they live may be considered a ‘particular social group’” for asylum purposes. Id. at 3. In other words, this whole class of women is eligible for asylum consideration as persons persecuted on account of their membership in the social group of nonconforming and therefore harshly treated women. This conclusion is reinforced by reference to the Guidelines adopted in 1993 by the Canadian Immigration and Refugee Board which formally recognize that “women fleeing persecution because of their gender can be found to be refugees.” Id.
Against this background of international guidance, Asylum Officers of the United States are instructed that the laws and customs of some countries
“contain gender-discriminatory provisions. Breaching social mores (e.g., marrying outside of an arranged marriage, wearing lipstick or failing to comply with other cultural or religious norms) may result in harm, abuse or harsh treatment that is distinguishable from the treatment given the general populátion, frequently without meaningful recourse to state protection. As a result, the civil, political, social and economic rights of women are often diminished in these countries.”
Id. at 4. The Asylum Officers are instructed that claims must be analyzed under the laws of the United States “but gender-related claims can raise issues of particular complexity, and it is important that United States asylum adjudicators understand those complexities and give proper consideration to gender-related claims.” Id. at 8. In particular, it is stated that persecution occurs when oppression is inflicted “because of a difference [that] the persecutor will not tolerate,” citing Hernandez-Ortiz v. INS, 777 F.2d 509, 516 (9th Cir.1985), and that discriminatory practices and experiences “can accumulate over time or increase in intensity so that they may rise to the level of persecution.” Considerations at 9 (quoting U.S. Department of Justice, Immigration and Naturalization Service, Basic Law Manual at [28], reprinted in Charles Gordon and Stanley Mailman, 8 Immigration Law and Procedure (rev. ed.1995)). The contrary-to-fact hypothetical indulged in by the majority (a law in the United States not constituting persecution of a social group although permitting detention, arrest “or even imprisonment” of a woman for not wearing a chador) suggests that these guidelines have not been assimilated by this court.
The guidelines go on to cite in particular the panel opinion in this very case at a time when rehearing en banc was pending. Id. at 10. Without the slightest criticism of the analysis and conclusions reached by the panel, the guidelines quote the panel at 37 F.3d at 1379 emphasizing that persecution should not be evaluated “solely on the basis of the physical sanction” and that requiring a person with religious views different from those espoused by a religious regime to conform to the regime’s laws when the laws are fundamentally abhorrent to that person’s religious convictions could result in anguish amounting to persecution. The Considerations further note that a woman could have imputed to her a political opinion about laws based on gender — a political opinion which would be the basis of persecution by those enforcing the regime’s views. The Considerations quote with approval the Board’s statement in Matter of Acosta, 19 I & N Dec. 211, 233 (March 1, 1985), that persecution on account of membership in a particular social group had to be based on those who “share a common, immutable characteristic. The shared characteristic might be an innate one such as sex-” Considerations at 12. The Considerations leave open whether, under existing precedent, “gender might be one characteristic that combines with others to define the particular social group.” Considerations at 13. The guidelines are an invitation to develop asylum law with special attention to the problems of women oppressed on account of their nonconformity with the moral codes of a rigorist regime.
*969As Judge Canby’s concurrence observes, the case as governed by the guidelines has not been presented to us and so cannot now be decided by us. The majority of the en banc panel reaching out to decide what it has no power to decide speaks of course for those making up this majority. Its dicta do not constitute Ninth Circuit law. It is this particular majority which has the view that if in the United States a law imposed a religiously-inspired dress code on all women under penalty of imprisonment the law would not be evidence of persecution of a particular social group. If only there is a law, if only the law is general enough, half of the population may be subjected to discrimination and subject to incarceration for disobedience to the discriminatory regulation. We are not very far from The Handmaid’s Tale when seven judges of this court are capable of expressing such a view.
In oral argument the court inquired of counsel representing the government whether he was in agreement with the guidelines of May 1995. After a pause, counsel said that he was sure his client was in agreement with them. This answer cannot be faulted for its honesty, but it suggests that there are elements in the INS who have not assimilated the spirit of the new guidelines. It would be tragic if government policy towards a woman claiming persecution or fear of persecution today should be decided on the basis of a policy that has become obsolete. There is no unfairness to the petitioner in letting the new guidelines apply to her case. There is no unfairness to the government in suggesting that it follow its new rules. This ease was presented, argued and decided without any attention whatsoever to the guidelines that Asylum Officers today are supposed to “fully implement” and that are important to “informed, consistent and fair decisions.” What advantage accrues to the government in avoiding the Considerations? This case needs to be heard again with the Board free to follow the guidelines of May 1995. If the majority agreed that this case should be remanded because the Board erred, that would be possible; because the majority does not, reopening is the path to achieving this objective. The Board has the discretion to reopen, and the present policy of the government indicates that it would be a proper exercise of the Board’s discretion to do so.
We turn to the case as it has been presented to us.
Saideh Hassib-Tehrani’s Fear. The statute itself establishes that what must be shown by a person seeking asylum is something less than what is required by the standard for withholding of deportation. , The higher standard for withholding requires showing something that is more probable than not. The standard for showing fear is less. INS v. Cardoza-Fonseca, 480 U.S. 421, 427-32, 107 S.Ct. 1207, 1211-14, 94 L.Ed.2d 434 (1987), Singh v. Ilchert, 69 F.3d 375, 381 (9th Cir.1995). There is a grave temptation for judges, used as they are to determinations of probability, to invoke unconsciously the higher standard in assessing fear. The Supreme Court reminds us that a chance of one-in-ten of serious harm befalling one is enough to establish fear that qualifies for asylum. Cardoza-Fonseca, 480 U.S. at 440, 107 S.Ct. at 1217.
The common teaching of this circuit is that fear has a subjective component and an objective component. The dichotomy is easy to state but not so easy to grasp. Fear is an emotion. As an emotion it must be subjective. Our requirement of an “objective” component reflects the judicial desire to have some way of checking on whether a fear is imaginary or fantastic. We have spoken in terms of evidence showing a credible, direct and specific basis for the fear. Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995). We still must integrate that credible, direct and specific basis with the subjective reaction of the person who says that she is scared.
In this case, the claim is not that Saideh Hassib-Tehrani has suffered persecution but that she fears that if she is returned to Iran she will suffer persecution. No one doubts the genuineness of her emotion. Does she have a credible, direct and specific basis for this fear? She cites three bad things that happened to her' before she left her native country. Found in mixed company where the host wore his swimsuit she was arrested, •handcuffed, taken to a government center, and held for four hours; her name and address were taken. The experience was trau*970matic (“they hurt me”), and she became depressed, ill and unable to continue with her valued job as a teacher. Subsequently, caught with strands of hair outside her cha-dor, she was seized upon the street by government agents or government-approved vigilantes, put into a car at gunpoint, lectured on her clothing, and driven to her home. Later in the year her home was actually invaded by government agents searching for suspected enemies of the government. None of the incidents in themselves are of such gravity that they constitute persecution. As credible, direct, specific facts which make her fear persecution if she returns to Iran, the incidents have a different significance. They indicate to her that the authorities know about her, know that she has been a nonconformist on points of great importance to the authorities and foretell that she will suffer more serious harm if she is returned to the country.
The Board stopped its analysis with its finding that she had not suffered persecution in the three incidents. The Board did not address her fear of persecution in the future. The Board focused on her opinions as they had been expressed in Iran. But this focus was as inappropriate as was the Board’s stopping at past persecution.
The structure of the statute authorizing asylum is modelled on the Fifteenth Amendment to the Constitution prohibiting the denial of rights “on account of’ race, color or previous condition of servitude. Persecution must be “on account of’ a characteristic belonging to the victim. INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 815-16, 117 L.Ed.2d 38 (1992). That elementary proposition does not eliminate from consideration the view that the alleged persecutors take of the victim. See Mendoza Perez v. INS, 902 F.2d 760, 762 (9th Cir.1990).
For example, it is the conjunction of the victim’s political opinion and religious belief, as perceived by the persecutors, with the persecutors’ reaction to that opinion or belief, which produces persecution. So, as the Supreme Court tells us, Jews in Nazi Germany were not persecuted on account of their political opinion. Elias-Zacarias, 502 U.S. at 482, 112 S.Ct. at 815-16. Rather, they were persecuted as members of a particular group variously viewed as religious, ethnic, or social by the Nazis. The Jews did not need to raise a finger against their persecutors, or whisper a criticism, in order to be the maligned objects of hatred. Similarly, what befell Saideh Hassib-Tehrani was not because she had demonstrated a sympathy for feminism or voiced a more tolerant interpretation of Islam than the Ayatollah’s or expressed in Iran any dissent from the rigorist regime. The arrests and search occurred because the regime perceived her as a religious nonconformist. The way in which she led her daily life was enough to invite repression. It was on account of her religious opinion, as perceived by the regime viewing her unconventional routine behaviors, that she was arrested and that she foreseeably will face more serious repression if she returns. See Abedini v. INS, 971 F.2d 188, 192 n. 1 (9th Cir.1992). As Iran is a theocracy, the religious beliefs imputed to her by the regime were also political opinions, and the persecution she fears from the regime would also be “on account of’ those imputed political opinions.
In this case Saideh Hassib-Tehrani has testified that she is a Muslim but that she does not believe that the government is a truly Muslim regime. She reaches that belief from “the way they treat people, the covering of the face, the way of life.” She is opposed to the regime’s fundamentalist beliefs and so invites persecution. Her views, which have been made public in the course of these proceedings are not concealed from the Iranian authorities. See Bastanipour v. INS, 980 F.2d 1129, 1133 (7th Cir.1992). If we wished to discount expression of opinion offered by a petitioner during a hearing, we should seal the record and disguise the petitioner’s identity in our published reports. If the testimony in an asylum proceeding is not shielded from the government of the country to which a person may be returned, it is only fair to take that testimony into account in determining whether a petitioner has a basis for believing that the government will persecute her if she is returned. According to her testimony in this ease Hassib-Tehrani has a political opinion and religious beliefs on ac*971count of which she can reasonably fear persecution.
What kind of trouble is she likely to receive at the hands of the government if she goes back? What is she scared of? We begin with the information in the administrative record by virtue of its incorporation of the detailed information on Iran provided by the United States Department of State to the Committee On Foreign Relations, U.S. Senate, and the Committee on Foreign Affairs, U.S. House of Representatives, in the State Department’s Country Reports on Human Rights Practices for 1986 (1987) (hereafter “the 1986 Country Report”). According to this official information, Iran was not a country without laws and procedures. It was a country in the grip of righteous religious revolutionaries, intolerant of even the slightest departure from the norms that they believed required by the Koran. It was a country in which vigilantes, with government approval, enforced the dress code and other matters of gender decorum. It was a country where, once in the hands of police or prison officials, there was no effective restraint on arbitrary infliction of suffering. According to the 1986 Country Report, a person in Saideh Hassib-Tehrani’s position faced arrest by revolutionary guards, prolonged detention, interrogation under torture, imprisonment, and arbitrary beatings on the soles of her feet. The government has produced no evidence that these conditions have changed.
The majority in this case says that we cannot use the 1986 Country Report because it did not form part of the administrative record. That is not entirely accurate. The immigration judge did use a portion of this report in making his decision, as the majority concedes. 79 F.3d at 964. This use of the report makes it part of the record. Cf. 8 C.F.R. § 208.9(f) (“The application, all supporting information provided by the applicant, any comments submitted by the Department of State, or by the Service, and any other information considered by the Asylum Officer shall comprise the record.”) (emphasis added). In addition, by using the report, the immigration judge brought into play the following regulation that governs immigration hearings:
Comments from the Department of State
(a) At its option, the Department of State may provide detailed country conditions information addressing the specific conditions relevant to eligibility for refugee status according to the grounds specified in section 101(a)(42) of the Act, 8 U.S.C. 1101(a)(42). Any such information relied upon by an immigration judge in deciding a claim for asylum or withholding of deportation shall be made part of the record and the parties shall be provided an opportunity to review and respond to such information prior to the issuance of a decision.
8 C.F.R. § 208.11 (1995). It is apparent that the State Department’s Country Reports are “detailed country conditions information” within the terms of this regulation. The term “information” in the second sentence cannot be isolated from the whole phrase qualifying “information”. That being so, it is not the specific detail relied on by the immigration judge but the “detailed country conditions information,” or “Country Report” that is made part of the record. Consequently, the 1986 Country Report is properly before us.
In summary, we are asked in this en banc court to decide whether the Board had substantial evidence for concluding that Saideh Hassib-Tehrani had fear, and reason to fear, persecution on account of her religious beliefs and political opinion if she were now deported to Iran. In the end, in deciding that question we are required to integrate the objective evidence with her subjective emotions and to ask whether a person with her experiences, who fell ill after being handcuffed and detained for four hours, would be scared of suffering on account of her now openly expressed opposition to the regime if she were sent back. In Bastanipour, Judge Posner asked the government’s lawyer “whether he would fear persecution by Iran if he were in Bastanipour’s religious and political shoes and he conceded that he would.” Bastanipour, 980 F.2d at 1133. We did not ask the government lawyer a similar *972question but we should ask ourselves: If we had the beliefs and the experience and the gender of Saideh Hassib-Tehrani, would we reasonably fear that we had a one-in-ten chance of suffering seriously on account of our beliefs if we returned to Iran? The answer, it may be suggested, is obvious. If it is obvious, the Board necessarily erred in its contrary finding.
On Remand or Reopening. There is more that should be before the Board on remand or reopening. Under the governing statute the immigration judge conducting the deportation proceedings “shall determine the de-portability of any alien, and shall administer oaths, present and receive evidence, interrogate, examine and cross-examine the alien or witnesses.” 8 U.S.C. § 1252(b). In this role, the immigration judge has duties imposed by statute that are different from the functions of an Article III judge. He has the specific duties of interrogating, examining and cross-examining, and he also has the duty of presenting evidence. In short, the immigration judge has the duty of developing the record on which his or her decision must be based. Id. For that reason the immigration judge for these purposes is also described as a “special inquiry officer.” Id.; see also 8 C.F.R. § 1.1(l).
These statutory obligations put the immigration judge in a position analogous to that of an administrative law judge hearing a Social Security claim. The immigration judge has, analogously, the “special duty to fully and fairly develop the record.” See Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.1983). Like the administrative law judge the immigration judge has the obligation to be informed about the facts relevant to the decision being made. Heckler v. Campbell, 461 U.S. 458, 471, n. 1, 103 S.Ct. 1952, 1959 n. 1, 76 L.Ed.2d 66 (Brennan, J., concurring) (1983).
In a case such as the one at bar the information available from the State Department on the country conditions is obviously relevant; and the relevant information stands in need of updating with the passage of each year. As the majority opinion notes, it should be open to Saideh Hassib-Tehrani to reopen the proceeding before the Board to present the most relevant up-to-date information from the State Department on conditions in Iran. Why should the Board adjudicate about conditions in a far-away land without getting the most reliable kind of information, information all the more acceptable because it comes from an agency of the United States? The government has no reason to resist such a reopening. The government is not the enemy of the alien. Its interest is that the asylum-seeker should obtain asylum if she is entitled to it. The Country Reports bear on this entitlement.
Unlike most questions litigated in federal court, the most relevant questions in an asylum proceeding depend on knowledge of conditions in some foreign land. The Board should not stultify itself by denying itself the benefit of responsible reports on the country in question. When a judge decides about issues within the United States the judge necessarily puts to use a vast fund of knowledge gained through experience of living in this country; and that experience does not form part of any administrative record. Lacking such experience of tyrannical regimes abroad, the Board is free to consult not only the Country Reports issued by the State Department but also responsible information from other sources. The special inquiry officer is specifically authorized to do so. 8 C.F.R. § 208.12(a). WTien the special inquiry officer has not, and when the information in the administrative record is eight years old, the Board should welcome the submission of up-to-date Country Reports.
Involuntary Departure. Although it might be hoped that the issue will never need to be finally resolved, the possibility exists that Saideh Hassib-Tehrani will be returned to Iran because the Immigration Judge found that she gave false testimony at the immigration hearing. On this point the Board made no findings of its own but simply adopted the Immigration Judge’s findings. Consequently it is our task to look at them.
The Immigration Judge found Saideh Has-sib-Tehrani to be “lying” when she testified that she had been married to Charles Fisher. A.R. at 44. The evidence given weight by the Immigration Judge consisted of two things: an affidavit of Charles Fisher and *973notes that Saideh Hassib-Tehrani had prepared for her hearing. The notes were amazingly non-probative of deceit. As the majority observes, the notes contained information such as her parents’ home town, birth date and her place of work. She was certainly not going to lie about these matters. The fact that she had notes about her life with Fisher seems to fall within her own explanation for all the notes, viz. that she had a poor memory and was nervous and wanted to have all the facts at her fingertips when she testified.
Fisher’s affidavit read as follows: “I was given $500.00 to marry my wife Saideh from a friend named Rick Ronquillo, Amaleo Metals employee. That if I married Saideh from Iran, that I would receive $500.00 cash. From her cousin Bob. I have not resided with Saideh on continuios [sic] basis sense [sic] our marriage.” The background of this affidavit is provided by Saideh Hassib-Teh-rani herself. She came to the United States expecting to marry Bob. She found him living with another woman. Bob had every reason to try to find someone to take his place, and he did. Bob’s solution of a sad situation does not reflect on the credibility or the moral character of Saideh Hassib-Tehra-ni.
What does Fisher’s affidavit prove? It proves that Fisher believes that he had married Saideh Hassib-Tehrani. It implies that he had resided with her. It is not probative of a fake marriage. It reveals nothing about whether Saideh Hassib-Tehrani knew of Fisher’s motive and whether therefore her testimony that the marriage was not one entered into for immigration purposes was false; indeed, nothing in the record suggests that she even knew about the payment, much less caused Bob to make it. The affidavit invites interrogation. Saideh Hassib-Tehra-ni’s testimony explains why cousin Bob had offered Fisher $500.00. The monetary motivation for the marriage does not establish that it was invalid or fictitious. No doubt all should marry for love; but many marriages in the history of the world have been entered for mercenary motives. Without substantial evidence in the record supporting the Immigration Judge’s determination, there should be a grant of voluntary departure.